Citation Nr: 0101890	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 10 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran failed to report for a scheduled November 1999 
hearing before a Member of the Board at the RO.  A November 
1999 report of contact indicates that the veteran wanted 60 
days additional time to submit further evidence.  He also 
stated that he wanted to consider whether or not to request a 
travel Board or videoconference hearing.  Since that time the 
veteran has not submitted any additional evidence and he has 
not contacted VA to request another hearing. 

 
REMAND

The veteran claims that he is entitled to an increased rating 
for residuals of a low back injury and that he is unable to 
obtain employment due to his service-connected back and 
testicular disabilities.  On VA examination in November 1998 
the veteran complained of severe pain at 40 degrees of 
flexion of the lumbar spine.  Range of motion measurements of 
the lumbar spine in other planes also resulted in complaints 
of pain.  However, the November 1998 VA examination report 
does not indicate the extent of the veteran's lumbar spine 
motion that was with pain and to what extent the lumbar spine 
range of motion was without pain.  The examiner did not note 
whether the veteran experiences a greater limitation of 
motion of the low back due to pain on use, including use 
during flare-ups.  A more thorough VA examination is required 
prior to adjudication of the veteran's claim by the Board.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board notes that the veteran's claim for a total rating 
for compensation purposes based on individual unemployability 
due to service-connected disability is inextricably 
intertwined with his claim for an increased rating for his 
residuals of a low back injury.  Furthermore, an August 1998 
letter from a Derrick A. Williamson, D.O., indicates that the 
veteran is unemployable.  Dr. Williamson did not provide 
copies his treatment records of the veteran and did not 
indicate whether the veteran was unemployable solely due to 
his service-connected disabilities.  The Board notes that a 
review of the Dr. Williamson's treatment records of the 
veteran would be helpful in adjudicating the veteran's 
claims.  

The record indicates that the veteran is receiving VA 
vocational rehabilitation benefits.  The veteran's VA 
vocational rehabilitation file has not been associated with 
the veteran's claims file and this file should be considered 
in the determination as to whether the veteran is entitled to 
a total rating based on individual unemployability.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have provided 
recent treatment or examination for his 
low back disability and/or for residuals 
of removal of his left testicle.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment or 
examinations which are not currently of 
record.  This should include contacting 
Dr. Williamson and requesting copies of 
all of his treatment records of the 
veteran.  All records obtained should be 
associated with the veteran's claims 
file.  If the RO is unable to obtain any 
identified records the RO must identify 
to the veteran which records were 
unobtainable, the RO must describe to the 
veteran the efforts which were made in 
the attempt to obtain those records, and 
RO must describe any further action to be 
taken by VA with respect to the claims.  
Copies of all correspondence to the 
veteran must be sent to the veteran's 
representative.

2.  The RO should determine if the 
veteran has a VA vocational 
rehabilitation file.  If so, it should be 
associated with the record.

3.  The veteran should then be scheduled 
for an examination by a board-certified 
orthopedist, if available.  The claims 
file should be provided to the examiner 
prior to examination and the examiner 
should make a thorough review of the 
veteran's medical history.  The examiner 
should specifically note in the report 
whether or not a review of the veteran's 
medical history has been made.  The 
examiner should describe the nature and 
extent of the veteran's service-connected 
low back disability.  All indicated tests 
and studies, including range of motion 
studies in degrees, should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The examiner 
should be requested to identify any 
objective evidence of pain and all 
functional loss due to pain.  The 
orthopedic examiner should specifically 
indicate the ranges of back motion 
performed without pain and the range of 
motion accompanied by pain.  This 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also provide an opinion concerning 
the impact of the service-connected low 
back disability on the veteran's ability 
to work.  The rationale for all opinions 
expressed should be explained.  

4.  The veteran should be scheduled for 
an examination by an appropriate VA 
specialist to determine the nature and 
extent of the service-connected residuals 
of left testicle removal.  The claims 
file should be provided to the examiner 
prior to examination and the examiner 
should make a thorough review of the 
veteran's medical history.  The examiner 
should specifically note in the report 
whether or not a review of the veteran's 
medical history has been made.  The 
examiner should describe the nature and 
extent of the veteran's service-connected 
residuals of left testicle removal.  All 
appropriate tests and studies should be 
performed.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected residuals of 
left testicle removal on the veteran's 
ability to work.  The rationale for all 
opinions expressed should be explained.  

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examinations comply fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  After the above actions have been 
accomplished the RO should readjudicate 
the issues on appeal.  In readjudicating 
the claim for an increased rating for 
residuals of a low back injury the RO 
should consider application of 38 C.F.R. 
§ 4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca.  
The RO should also consider whether the 
case should be forwarded to the Director 
of the VA Compensation and Pension 
Service for extra-schedular 
consideration.  38 C.F.R. § 3.321(b).

8.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



